DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 11/08/2021 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 6-14 are rejected under 35 U.S.C. 103 as obvious over Mizuno et al. (WO 2016/027886 A1; citations from US 2017/0123315 A1).
Regarding claims 1, 6 and 14, Mizuno et al. teach a lithographic printing plate precursor ( see abstract, claims, examples and [0003 & 0243]) comprising; an image-recording layer [0249] on a support, wherein the image-recording layer [0249] having a color-developing composition ( claims and examples)   comprising “a compound represented by formula I” 
    PNG
    media_image1.png
    202
    361
    media_image1.png
    Greyscale
[0054-0063], “R1” [0057 and 0063], “ R1-O bond [0061-0063],” and a borate compound [0204 & 0217-0219] corresponds to the “ dye compound” having a decomposable group that is decomposed by an acid, heat, or both” and “a 
Although Mizuno et al. do not explicitly recite the borate compound as an electron-donating polymerization initiator as instantly recited, it is noted the borate compound taught by Mizuno et al. and the instant claims are the same. Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. [MPEP 2112.01 In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)]. Therefore, one of ordinary skilled in the art would recognize that the borate compound taught by Mizuno et al. should be p an electron-donating polymerization initiator as instantly recited.
Regarding claims 7 and 8, Mizuno et al. teach the image-recording layer includes an infrared absorber (cyanine colorant; [0152-0158]).
Regarding claim 9, Mizuno et al. teach the image-recording layer further includes an electron-receiving polymerization initiator [0164-067]. 
Regarding claim 10, Mizuno et al. teach the image-recording layer further includes a polymer particle [0253-0254]. 
Regarding claim 11, Mizuno et al. teach the image-recording layer further includes a polymerizable compound [0185-0193].
Regarding claim 12, Mizuno et al. teach the image-recording layer further includes a binder polymer [0251].
Regarding claim 13, Mizuno et al. teach a method for producing a lithographic printing plate, comprising: exposing the lithographic printing plate precursor in an image recording shape 
Claim(s) 1 -14 are rejected under 35 U.S.C. 103 as obvious over Horne et al. (US 2009/0047599 A1).
Regarding claims 1-6 and 14, Horne et al. teach a lithographic printing plate precursor (imageable element; abstract, claims, [0022] and examples) comprising an image-recording layer (color-developing composition; [0031]) on a support (substrate; [010 & 00020]), wherein the image recording layer (imageable layer; [0010] includes colorant precursor  [0090] that can be represented by Structure (CF-1): 
    PNG
    media_image2.png
    97
    283
    media_image2.png
    Greyscale
 and more 
    PNG
    media_image3.png
    715
    348
    media_image3.png
    Greyscale
which meets the limitation of a dye compound  having a decomposable group that is decomposed by an acid, heat, or both to generate an amino group or hydroxy group having a structure represented by 
Although Horne et al. do not explicitly recite the borate compound as an electron-donating polymerization initiator as instantly recited, it is noted the borate compound taught by Horne et al. and the instant claims are the same. Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. [MPEP 2112.01 In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)]. Therefore, one of ordinary skilled in the art would recognize that the borate compound taught by Horne et al. should be p an electron-donating polymerization initiator as instantly recited.
Regarding claims 7 and 8, Horne et al. teach the image-recording layer includes an infrared absorber (cyanine colorant; [0065-0066]).
Regarding claim 9, Horne et al. teach the image-recording layer further includes an electron-receiving polymerization initiator (examples). 
Regarding claim 10, Horne et al. teach the image-recording layer further includes a polymer particle [0086]. 
Regarding claim 11, Horne et al. teach the image-recording layer further includes a polymerizable compound [0011].
Regarding claim 12, Horne et al. teach the image-recording layer further includes a binder polymer [0070].
Regarding claim 13, Horne et al. teach a method for producing a lithographic printing plate, comprising: exposing the lithographic printing plate precursor in an image recording shape 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786. The examiner can normally be reached Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722